PER CURIAM.
We affirm without discussion the defendant supplier’s appeal of the final summary judgment in the co-defendant City’s favor. We have no jurisdiction to consider the denial of the supplier’s motion for summary judgment based on the same arguments which the City raised in its motion for summary judgment; therefore, we cannot address the merits of the supplier’s claim at this time. See Am. Nat’l Title & Escrow of Fla., Inc. v. Guarantee Title & Trust Co., 748 So.2d 1054, 1056 (Fla. 4th DCA 1999) (“We have no jurisdiction of orders denying motions for summary judgment and therefore cannot address the merits of their claim.”).

Affirmed.

MAY, C.J., DAMOORGIAN and GERBER, JJ., concur.